Case 6:20-cv-00988-ADA Document 8-27 Filed 11/02/20 Page 1 of 6




        Exhibit 23.2
    Case 6:20-cv-00988-ADA Document 8-27 Filed 11/02/20 Page 2 of 6




T-Mobile Smartphones (see product list at end for relevant models)
Infringement of the ‘242 patent
Claim 1                     Evidence
1. A method of processing The T-Mobile smartphone performs a method of processing
imaging signals, the        imaging signals.
method comprising:
                            For example, the T-Mobile smartphone includes an image
                            capturing subsystem, an image processing subsystem, and
                            an interface subsystem connecting them. The image
                            processing subsystem processes imaging signals that are
                            received from the image capturing subsystem via the
                            interface subsystem.
receiving image data from The T-Mobile smartphone receives image data from an
an imaging array;           imaging array.

                             For example, the image capturing subsystem includes a
                             CMOS image sensor that includes an imaging array. The
                             imaging array produces image data when exposed to an
                             image. The interface subsystem of the T-Mobile
                             smartphone receives the image data from the imaging
                             array.
storing the image data in    The T-Mobile smartphone stores the image data in a FIFO
a FIFO memory;               memory.

                             For example, the interface subsystem includes a FIFO
                             memory for storing image data. The image data received
                             from the imaging array is stored in the FIFO memory by the
                             interface subsystem.
updating a FIFO counter      The T-Mobile smartphone updates a FIFO counter to
to maintain a count of the   maintain a count of the image data in the FIFO memory in
image data in the FIFO       response to memory reads and writes;
memory in response to
memory reads and writes;     For example, the interface subsystem includes a FIFO
                             counter to maintain a count of the image data, or “fill
                             level”, that is stored in the FIFO memory. When a unit of
                             image data is written to the FIFO memory, the count of the
                             FIFO counter is incremented. When a unit of image data is
                             read from the FIFO memory, the count of the FIFO counter
                             is decremented.
comparing the count of       The T-Mobile smartphone compares the count of the FIFO
the FIFO counter with a      counter with a FIFO limit.
FIFO limit;



                                                                                       1
    Case 6:20-cv-00988-ADA Document 8-27 Filed 11/02/20 Page 3 of 6




                            For example, the interface subsystem includes a FIFO limit
                            which it compares to the FIFO count to determine if the
                            amount of image data in the FIFO memory is at a “fill level”
                            that will require the interface subsystem to take an action.
generating an interrupt     The T-Mobile smartphone generates an interrupt signal to
signal to request a         request a processor to transfer image data from the FIFO
processor to transfer       memory in response to an interrupt enable signal being
image data from the FIFO    valid and the count of the FIFO counter having a
memory in response to an    predetermined relationship to the FIFO limit.
interrupt enable signal
being valid and the count   For example, the interface subsystem includes a processor
of the FIFO counter         for performing operations to transmit image data to the
having a predetermined      image processing subsystem. The servicing of interrupts by
relationship to the FIFO    the processor can be enabled or disabled. When the
limit; and                  servicing of interrupts from the FIFO memory is enabled
                            and the count of the FIFO counter has a predetermined
                            relationship to the FIFO limit, the interface subsystem
                            generates an interrupt signal. The interrupt signal
                            represents a request for the processor to transfer image
                            data from the FIFO memory.
transferring image data     The T-Mobile smartphone transfers image data from the
from the FIFO memory to     FIFO memory to the processor in response to the interrupt
the processor in response   signal.
to the interrupt signal.
                            For example, when the processor receives the interrupt
                            signal, the processor transfers the image data from the
                            FIFO memory to the processor, which transmits the image
                            data to the image processing subsystem for processing.




                                                                                       2
    Case 6:20-cv-00988-ADA Document 8-27 Filed 11/02/20 Page 4 of 6




T-Mobile smartphone Infringement of the ‘242 patent
Claim 8                     Evidence
8. A method of processing   The T-Mobile smartphone performs a method of
imaging signals, the        processing imaging signals.
method comprising:
                            For example, the T-Mobile smartphone includes an image
                            capturing subsystem, an image processing subsystem and
                            an interface subsystem connecting them. The image
                            processing subsystem processes imaging signals that are
                            received from the image capturing subsystem via the
                            interface subsystem.
receiving image data from   The T-Mobile smartphone receives image data from an
an imaging array;           imaging array.

                              For example, the image capturing subsystem includes a
                              CMOS image sensor that includes an imaging array. The
                              imaging array produces image data when exposed to an
                              image. The interface subsystem of the T-Mobile
                              smartphone receives the image data from the imaging
                              array.
storing the image data in a   The T-Mobile smartphone stores the image data in a FIFO
FIFO memory;                  memory.

                              For example, the interface subsystem includes a FIFO
                              memory for storing image data. The image data received
                              from the imaging array is stored in the FIFO memory by
                              the interface subsystem.
updating a FIFO counter to    The T-Mobile smartphone updates a FIFO counter to
maintain a count of the       maintain a count of the image data in the FIFO memory in
image data in the FIFO        response to memory reads and writes;
memory in response to
memory reads and writes;      For example, the interface subsystem includes a FIFO
                              counter to maintain a count of the image data, or “fill
                              level”, that is stored in the FIFO memory. When a unit of
                              image data is written to the FIFO memory, the count of
                              the FIFO counter is incremented. When a unit of image
                              data is read from the FIFO memory, the count of the FIFO
                              counter is decremented.
comparing the count of the    The T-Mobile smartphone compares the count of the FIFO
FIFO counter with a FIFO      counter with a FIFO limit.
limit;
                              For example, the interface subsystem includes a FIFO limit
                              which it compares to the FIFO count to determine if the



                                                                                      3
    Case 6:20-cv-00988-ADA Document 8-27 Filed 11/02/20 Page 5 of 6




                              amount of image data in the FIFO memory is at a “fill
                              level” that will require the interface subsystem to take an
                              action.
generating, in response to    The T-Mobile smartphone generates, in response to the
the count of the FIFO         count of the FIFO counter having a predetermined
counter having a              relationship to the FIFO limit, a bus request signal to
predetermined relationship    request a bus arbitration unit to grant access to an output
to the FIFO limit, a bus      bus.
request signal to request a
bus arbitration unit to grant For example, the interface subsystem includes a bus
access to an output bus;      arbitration unit and an output bus to which the image
and                           processing subsystem is connected. When the count of
                              the FIFO counter has a predetermined relationship to the
                              FIFO limit, the interface subsystem generates a bus
                              request signal. The bus request signal represents a
                              request for the bus arbitration unit to grant the interface
                              subsystem access to the output bus.
transferring image data       The T-Mobile smartphone transfers image data from the
from the FIFO memory to       FIFO memory to the output bus in response to receiving a
the output bus in response grant signal from the bus arbitration unit.
to receiving a grant signal
from the bus arbitration      For example, after the bus arbitration unit receives the
unit.                         bus request signal it generates a grant signal that gives
                              the interface subsystem access to the output bus. Upon
                              receiving the grant signal, the image data is transferred
                              from the FIFO memory to the output bus for processing
                              by the image processing subsystem.

Product List:

REVVL 5G TD-LTE US 128GB T790W / T790Z
REVVL 4+ TD-LTE US 5062W / 5062Z
REVVL 4 LTE US 5007W / 5007Z
REVVLRY TD-LTE US 32GB XT1952-T
REVVLRY+ TD-LTE US XT1965-T
Revvl 2 Plus LTE US 6062Z
Revvl 2 LTE US 5052W
REVVL Plus LTE US
REVVL LTE US



References:



                                                                                        4
    Case 6:20-cv-00988-ADA Document 8-27 Filed 11/02/20 Page 6 of 6




[1] REVVL 5G TD-LTE US 128GB T790W / T790Z
http://phonedb.net/index.php?m=device&id=17410&c=t-mobile_revvl_5g_td-
lte_us_128gb_t790w__t790z__tcl_t1b_5g&d=detailed_specs#section14

[2] REVVL 4+ TD-LTE US 5062W / 5062Z
http://phonedb.net/index.php?m=device&id=17409&c=t-mobile_revvl_4plus_td-
lte_us_5062w__5062z__tcl_5062

[3] REVVL 4 LTE US 5007W / 5007Z
http://phonedb.net/index.php?m=device&id=17408&c=t-
mobile_revvl_4_lte_us_5007w__5007z__tcl_5007b&d=detailed_specs#section14

[4] REVVLRY TD-LTE US 32GB XT1952-T
http://phonedb.net/index.php?m=device&id=15348&c=t-mobile_revvlry_td-
lte_us_32gb_xt1952-t__motorola_channel

[5] REVVLRY+ TD-LTE US XT1965-T
http://phonedb.net/index.php?m=device&id=15345&c=t-mobile_revvlryplus_td-
lte_us_xt1965-t__motorola_lake

[6] Revvl 2 Plus LTE US 6062Z
http://phonedb.net/index.php?m=device&id=14402&c=t-
mobile_revvl_2_plus_lte_us_6062z__tcl_6062

[7] Revvl 2 LTE US 5052W
http://phonedb.net/index.php?m=device&id=14401&c=t-
mobile_revvl_2_lte_us_5052w__tcl_5052

[8] REVVL Plus LTE US
http://phonedb.net/index.php?m=device&id=12805&c=t-
mobile_revvl_plus_lte_us&d=detailed_specs

[9] REVVL LTE US
http://phonedb.net/index.php?m=device&id=11937&c=t-
mobile_revvl_lte_us&d=detailed_specs




                                                                            5
